AQ 106A. (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

‘

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address) Case No, 1:20MJ147

Dropbox, inc. account associated with email address
erndog82@gmail.com and stored at 1800 Owens St.,
Ste. 200 San Francisco, CA 94158

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location): .

See Attachment A

located in the Northern District of California , there is now concealed (identify the
person or describe the property,to be seized): ,

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41{c) is (check one or more):

* af evidence of a crime;
a contraband, fruits of crime, or other items illegally possessed;
C) property designed for use, intended for use, or used iri committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Cade Section Offense Description
18U.S.C. § 2252A(a)(2)(A) Distribution/Receipt of Child Pornography

* 48U.S.C. § 2252A(a)(5)(B) Possession. of Child Pornography

The application is based on these facts:
See Affidavit of Special Agent William D. Thompson.

we Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/sf William D. Thompson
Applicant's signature.

William D. Thompson, Special Agent (HSI)

Printed name and title

-

On this day, the applicant appeared before me via reliable electronic means, that is by telephone, was placed under
oath, and attested to the contents of this Application for a search warrant in accordance with the requirements of

Fed. R. Crim. P. 4.1. \2
Date: Ors IeL
ce Judge sighapire

  

 

 

 

City and state: Greensboro, North Carolina The Honorable L. Patrick Auld, U.S. Magistrate Judge
: Printed name and title .

§

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 1 of 19
ATTACHMENT A
Property to Be Searched

This warrant applies to information and data associated with the
Dropbox, Inc. (Dropbox) account linked to email address
erndog82@gmail.com, that is stored at premises owned, maintained,
controlled, or operated by Dropbox, a company headquartered at1800 Owens
St., Ste. 200 San Francisco, CA 94158.

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 2 of 19
ATTACHMENT B
Particular Things to be Seized
I, Information to be disclosed by Dropbox, Inc. (Dropbox)

To the extent that the information described in Attachment A is within
_the possession, custody, or control of Dropbox, regardless of whether such °
information is located within or outside of the United States, and including
any messages, records, files, logs, or information that have been deleted but
are still available to Dropbox, or have been preserved (Dropbox
preservation request, reference number CR-9000-00615) pursuant to a
request made under 18 U.S.C. § 2703(, Dropbox is required to disclose the
following information to the government for each account or identifier listed
in Attachment A:

a. All records or other information stored by an individual(s) using
. the account, including all images, videos, multimedia files and emails, stored
and presently contained in, or preserved (Dropbox preservation request,
reference number CR-9000-00615), or deleted, or.on behalf of the account
or identifier; -

. b. All records or other information regarding the identification and
subscriber of the account, to include full name, physical address, telephone
numbers and other identifiers, records of session times and durations, the
date on which the account was created, the length of service, the Internet ~
protocol (IP) address used to register the account, log-in IP addresses
associated with session times and dates, account status, e-mail addresses
provided during registration, methods of connecting, log files, mobile device
information and means and source of payment (including any credit or.bank
account number);

C. All transactional information of all activity of the Dropbox
account, including log files, messaging logs, records of session times and
durations, dates and times of connecting, and methods of connecting; and
email “invites” sent or received via Dropbox, and any contacts list;

d. All messaging logs, including date and time of messages, and
usernames and/or email addresses sending and receiving correspondence;:

e. All records related to the types of services utilized;

i

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 3 of 19
f. Billing records, showing all billable services;

g. All records pertaining to communications between Dropbox and
any person(s) regarding the account or identifier, including contacts with
support services and records of actions taken;

Notwithstanding Title 18 U.S.C. § 2252 and Title 18 U.S.C. § 2252A, or
any similar statute or code, Dropbox shall ‘disclose responsive data by
sending it to HSI Special Agent William Thompson at 140 Centrewest Court,
Cary, North Carolina 27513 or via email to william.d. thompson@ice.dhs. gov.

TI. Information to be seized by the government

The following materials, which constitute evidence of the commission ofa .
criminal offense, contraband, the fruits of crime, or property designed or
intended for use or which is or has been used as the means of committing a

- eriminal offense, namely violations of Title 18 U.S.C. § 2252 and Title 18
U.S.C, § 2252A:

1, Child pornography, as defined in 18 U.S.C. 2256(8);
_2. Child erotica;

3. Records, information, and items relating to violations of the statutes
described above in the form of:

a. Records and information referencing child pornography, as
defined in 18 U.S.C. 2256(8), and/or child erotica;

b. Records and information referencing or revealing the use of the
handle “Eric Beal” or email address “erndog82@gmail.com” and
any variants thereof, and the identity of the user;

c. Records and information referencing or revealing the owner or
user(s) of the Dropbox account;

d. Records and information referencing or revealing the trafficking,
advertising, or possession of child pornography, to include the
identity of the individuals involved and location of occurrence;

e. Records and information referencing or revealing a sexual
interest in children or the sexual exploitation of children, to

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 4 of 19
include the identity of the individuals involved and location of
occurrence;

f. Records and information referencing or revealing communication
or interaction of an illicit sexual nature with minors, to include
the identity of the individuals involved and location of
occurrence;

g. Records and information referencing or revealing participation in
groups or the use of services that are known to be used to
facilitate the trafficking of child pornography; and

h. Records and information referencing or revealing the use of
remote computing services such as email, cloud storage, or online
social media services.

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 5 of 19
_ AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH
WARRANT

I, William D. Thompson, a Special Agent with Homeland Security

Investigations (HSJ), being duly sworn; depose and state as follows:
INTRODUCTION

1. I make this affidavit in support of an application for a warrant to
-. search the Dropbox, Inc. (Dropbox) account associated with email address
erndog82@gmail.com (hereinafter SUBJECT ACCOUNT). The SUBJ ECT |
ACCOUNT contents and information are stored at a Dropbox owned,
maintained, controlled or operated premises. Dropbox is headquartered at
1800 Owens St., Ste. 200 San Francisco, CA 94158. This affidavit is made in
support of an application for a search warrant under Title 18 U.S.C. §§ 2703(a),
2708(b)()(A) ‘and 2703(c)()(A) to require Dropbox to disclose to the
government, records and other information in its possession, pertaining to the
. SUBJECT ACCOUNT. | |

2. Iam investigating Ernie BRINN (BRINN) for distribution, receipt,
and possession of child pornography, and I have probable cause to believe that
contraband and evidence of a crime, fruits of a crime, and instrumentalities of
violations of Title 18, United States Code, Sections 2252.4 (a)(9)(A) and

2252A(a)(5)(B) are located within the SUBJECT ACCOUNT.

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 6 of 19
3. The statements in this Affidavit are based in part on information
provided by other law enforcement officers and on my investigation of this
matter. Since ‘this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to
me concerning this investigation. I have set forth only the facts that I believe
are necessary to establish probable cause to believe that contraband and,
evidence, fruits, and instrumentalities of violations of Title 18 U.S.C. §§
2252A(a)(2)(A) and 2252A(a)(5)(B) are presently located within the SUBJ ECT
__ ACCOUNT. |

AFEIANT BACKGROUND

4, Iam a Special Agent of the U.S. Department of Homeland Security —

(DHS), HSI, formerly the United States Customs’ Service, having been 50

employed since December 2001, and T am currently assigned to the HSI

“Raleigh office in Cary, North Carolina. While employed by HSI, I have
investigated federal criminal violations related ‘to high technology and . |

cybercrime, child exploitation, and child pornography. I have received training

from the Federal Law Enforcement Training Center (FLETC) and other law

enforcement agencies in the areas of child exploitation and pornography

investigations and pedophile behavior. As part of my current duties, I

investigate criminal violations relating to child exploitation and child

pornography, including violations pertaining to the illegal production,

2

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 7 of 19 .
distribution, receipt and possession of child pornography. I have had the
‘ opportunity to observe and review numerous examples of child pornography as
defined in Title 18 U.S.C. § 2256 in various forms of media, including computer
media. In addition, I have participated in the execution of numerous search
warrants involving child exploitation and child pornography offenses and I am
in routine contact with experts in the fields of computers, computer forensics .

and Internet investigations.

STATUTORY AUTHORITY |
5. As noted above, this investigation concerns violations of the
following statutes: | |

a. Title 18 US.C. § 2252A(a)(2)(A) prohibits a person from knowingly

receiving or distributing child pornography, as defined in Title 18 U.S.C.

§ 2256(8), using any means and facility of interstate and foreign

commerce, that has been mailed, or that has been shipped and

transported in and affecting interstate and foreign commerce by any

means, including by computer. Attempts and conspiracies are also
violations of this statute. Title 18 U.S.C. § 2252A(b)(1).

b. Title 18 U.S.C. § 2252A(a)(5)(B) prohibits a person from Imowingly

possessing or knowingly accessing with intent to view any material that

contains an image of child pornography, as defined in Title 18 U.S.C. §

2256(8), that has been mailed, shipped or transported using any means

3

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 8 of 19
or facility of interstate or foreign commerce or in or affecting interstate
or foreign commerce by any means, including by computer, or that ‘was
produced using ‘materials that have been mailed or shipped or
transported in or affecting interstate or foreign commerce by any means,
including by computer. Attempts and conspiracies are also violations of
this statute. Title 18 U.S.C. § 2252A(b)(2).

BACKGROUND ON DROPBOX

 

6. Dropbox is a file hosting and sharing service operated. by Dropbox
_- which. is headquartered in San Francisco, California, and is an electronic
communication service, as dofined in Title 18 U.S.C. § 2510(15), and/or a
remote computer service, as defined in Title 18 U.S.C: § 2711(2). Dropbox offers
cloud storage, file syiichronization, personal cloud and client software to Its
users. Online storage mediums, such as Dropbox, make it possible for a user to
access saved files without the requirement of storing said files on their own
computer or other device. A Dropbox user can store digital files within a special
folder on the user's device, and these files can be: synchronized so the same
folder with all the same digital content is accessible on each of the user’s other
devices which have the Dropbox application installed and synched with the
user’s account. Files placed in these folders may be accessed through the
Dropbox website and through desktop and mobile device applications.

7. Dropbox users can share access to their digital files with others by

‘4

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 9 of 19
using the built-in option to create uniform resource locator (URL) hyperlinks
to their Dropbox accounts (“links”) and sending said links through email or.
social media accounts. Dropbox users can also allow others to upload and
download digital files stored within specific shared folders in the user's
account. Dropbox has desktop applications as well as mobile applications for
Android, and iOS devices. Dropbox collects information like the user’s name,
email address, phone numbers, payment info, and physical address. Dropbox
also collects IP addresses for the devices accessing the account, the type of
browser, device used, as well as identifiers associated with the user's devices. .
; 8. . Tn some cases, -Dropbox account, users will communicate directly
with Dropbox about issues relating to the account, such as technical problems,
billing inquiries, or complaints from other users. Online storage providers
typically retain records about such communications, including records of .
contacts between the user and the provider’s support services, as well records
of any actions taken by the provider or user as a result of the communications.
BACKGROUND ON KIK AN D KIK REPORTS
9. Kilkk Messenger (Kik) is a mobile application designed for chatting
or messaging. In October 2019, MediaLab, Inc., Santa Monica, California,

purchased Kik from Ontario, Canada based Kik Interactive, Inc. According to _

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 10 of 19
the publicly available document “Kik’s Guide for Law Enforcement,”! to use
_ this application, a user downloads the application to a mobile phone, computer,
or other digital device via a service such as the iOS App Store, Google Play
Store, Apple iTunes, or another similar provider. Once the application is
downloaded and installed, the user is prompted to create an account and
username. The user also creates a display name, which is a name that other
users see when transmitting messages back and forth. Once the user has .
created an account, the user is able to locate other users via a search feature.
a While messaging, users can then send. each other text messages, images, and
_ videos. - |
10. According to “Kik's Guide for Law Enforcement,” Kik users are
also able to create chat groups with a limited number of individuals to
communicate in a group setting and exchange text messages, images and
videos. These groups are administered by the group creator who has the
authority to remove and ban other users from the created group. Once the
group is created, Kik users have the option of sharing a link to the group that
includes all of their contacts or any other user. These groups are frequently

created with a group name containing a hashtag (#) that is easily. identifiable

or searchable by keyword.

 

1 Available at: https:/flawenforcement.kik.com/he/en-us/categories/200 320809-
Guide-for-Law-Einforcement.

6

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 11 of 19
li. According to information provided to HSI by a Kik Law
Enforcement Response Team Lead, Kik's Terms of Service prohibit Kak users
from uploading, posting, sending, commenting on, or storing content that
contains child pornography and/or child abuse images. The Terms of Service
also provide that Kik may review, screen and delete user content at any time
if Kik believes use of their services are in violation of the law. According to Kik,
Kik has a strong business interest in enforcing their Terms of Service and
ensuring that their services are froe of illegal content, and in particular, child
sexual abuse material. Accordingly, Kik reports, that it independently and
voluntarily takes steps to monitor and safeguard their platform and that
ridding Kik products and services of child abuse images is critically important
to protecting their users, product, brand, and business interests.

12. Upon receipt of ‘the information and evidence precipitating this
search warrant application, and contained herein, Kik was in Ontario, Canada,
and governed by Canadian law. According to information contained in the “Kik

Interactive, Inc. Child Sexual Abuse and Illegal Material Report and Glossary”
(Kik Gléssary), which Kik provided when reporting information to law
enforcement authorities, Kik was mandated to report to the Royal Canadian
Mounted Police (RCMP) any images and/or videos that would constitute
suspected child pornography under Canadian law which were discovered on

: 4
the Kik platform. According to.the Kik Glossary, Kik was typically alerted to

7 +

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 12 of 19
suspected child pornography on Kik based on digital hash value matches to
previously identified child pornography or through reports from other’ Kik
users or third-party moderators.

13. According to the Kik Glossary, Kik was mandated to report any
images and/or videos that would constitute suspected child pornography which
. are discovered on the Kik platform. Furthermore, according to the Kik
Glossary, Kik is typically alerted to suspected child pornography on. Kik based
on digital hash value matches to previously identified child pornography or
through reports from other Kik users or third-party moderators.

14. According to the Kik Glossary, Kik has developed an internal hash —
matching system:called “SafePhoto” (similar to Microsoft's PhotoDNA system) .
that Kik uses to scan. images uploaded via Kik for suspected child pornography.
Kik’s SafePhoto database is comprised of hash values obtained from the
| International Criminal Police Organization (INTERPOL), the RCMP and the
National Center for Missing and Exploited Children (NCMEC). Kik uses
SafePhoto to-run a hash value check against every image sent within Kik,
including within private conversations, in order to detect images that may
depict suspected child pornography and prevent such images from continuing
to circulate through their application. When a user sends.an image with a hash
value that matches a child exploitation hash value in the SafePhoto database,

Kik removes the content from its communications system, closes the user’s

8

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 13 of 19
account and provides a SafePhoto report of the incident to the RCMP.

15. The RCMP advised HSI agents that upon receiving a report from
Kik related to suspected child pornography, the RCMP reviewed the reported
IP addresses of the Kik users contained in the Kik Reports to determine their
location. The RCMP then provided Kik Reports of Kik users in the United
States to HSI in Ottawa, Canada, who in turn provided the Kik Reports to the
| HSI Cyber Crimes Center (C3) Child Exploitation Investigations Unit (CEI)
* located in Fairfax, Virginia for analysis and dissemination. |

BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE:

16. In October .2019, HSI Raleigh received 4 Kik SafePhoto report
_ referral from the C3 CEIU concerning Kik user “ericbeal2222” who was .
reported for Child Sexual Abuse and Illegal Material (CSAM). Within this
SafePhoto report, Kik documented “ericbeal2222” uploaded and sent. a
suspected image of child pornography through their group chat platform. Kik
identified this image was uploaded by “ericheal2222” on May 2, 2019, at
05:12:08 Universal Time Coordinated (UTC) utilizing IP address
174.109.70.153. .

17. As part of this referral, HSI Raleigh received an image from the
HSI Cyber Crimes Center (C3). HSI 03 documented they located this image in

C3’s National Child Victim Identification System (NCVIS) database and it’s

* hash value matched the hash value of the image uploaded by Kik user

9

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 14 of 19
“ericbeal2222” on May 2, 2019, at-05:12:08 UTC. I reviewed this image and
verified it depicts child pornography showing a partially nude prepubescent
female child. Within this image, the child is laying on her back on a carpeted |
floor and her right hand is touching her nude vaginal area which is positioned
away from the camera. Also, at the fore of this image, a male’s erect penis is
visible and positioned on or near the child’s left hand which she was holding
on or near her mouth. In addition, a note reading, “I heart (a heart is drawn)
CUM” was written on n pink paper/material and positioned behind the child’s
head.

18. As part of this SafePhoto referral, HSI Raleigh also received Kik
subscriber records and user information for “ericbeal2222.” These records
revealed this user identified his name as “Eric Beal,” his birth date as October
20, 1979, and an email address, ericbeal222@yahoo.com, annotated by Kik as
unconfirmed? and deactivated. In addition, Kik documented “ericbeal2222”
utilized an iPhone to access his account.

19. On November 4, 2019, HSI Raleigh submitted a DHS Summons to
ISP Charter Communications requesting subscriber information for IP address
174.109.70.153 on May 2, 2019, at 05:12:08 UTC. Charter Communications

responded and identified the subscriber, on the requested date and time, as

 

_ 2? “Unconfirmed” means either that the email address is either invalid, or the user received a confirmation email from
Kik but didn’t click on the link to confirm.

10

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 15 of 19
Ernie Brinn at address 4524 Newby Drive, G1, Durham, North Carolina 27704,

20. Subsequent public records database queries related to Eric
BEAL and email address ericbeal222@yahoo.com failed to reveal any
relevant results or linkages to 4524 Newby Drive, G1, and Durham,
North Cayolina.

21. On or about October 10, 2019, HSI Raleigh conducted queries of
the North Carolina Division of Motor Vehicles (DMV) and discovered Ernie
BRINN’s (DOB: July 28, 197 0) active North Carolina driver license. Review of
BRINN’s driver license, which is scheduled.to expire on July 28, 2026, revealed
“he provided 4524 Newby Drive, G1, Durham, North Carolina 27704 as his
address. | | -

22. On November 22, 2019, and January 17, 2020, I conducted
vehicular surveillance and identified 4524 Newby Drive, G1, Durham, North
Carolina 27704 as a first-floor apartment in a multi-unit building. 4524 Newby
Drive, G1, Durham, North Carolina 27 704 had a burgundy door with the
numeral “1” posted on the white trim of the door. During surveillancés, I
observed a black Infiniti assigned North Carolina plate “ERNDOG,” registered
to Ernie BRINN at 4524 Newby Drive, G1, Durham, North Carolina 27704, -
parked in the lot directly outside of 4524 Newby Drive, G1, Durham, North.
Carolina 27704. | | |

- 23. On February 28, 2020, Magistrate Judge L. Patrick Auld issued
11

Case 1'20-mj-00147-LPA Document 1 Filed 05/27/20 Page 16 of 19
United States District Court, Middle District of North Carolina search and
selzure warrant 1:20mj65 for 4524 Newby Drive, Apartment G1, Durham,
North Carolina 27704 and 1:20mj66 for BRINN (date of birth (DOB)
07/28/1970). |

24, On March 5, 2020, I and other law enforcement officers executed
United States District Court, Middle District of North Carolina search and
seizure warrants 1:20mj65 and 1:20mj66 at 4524 Newby Dr, G1, Durham, NC
27704. .
. 25. On March 6, 2020, .an on-scene preview of BRINN’s Apple iPhone
at 4524 Newby Drive, G1, Durham, North Carolina 27704 revealed a Dropbox
account associated with email address erndog82@gmail.com and username
Eric Beal, the same username reported by Kik for the individual who uploaded
an: illicit image of child pornography into their group chat platform, as
previously documented within this affidavit, paragraphs 16 through 18.
| ‘26. On March 5, 2020, I submitted a preservation request(s) to
Dropbox for the account associated with email address erndog82@gmail.com
and username Eric Beal.

27. Based on my training and experience, as well as conversations
with other law enforcement officers that investigate child exploitation cases, I
know that individuals who use Kik Messenger to traffic in child pornography

often store child pornography in Dropbox accounts for collection and sharing

12

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 17 of 19
purposes.

28. There is probable cause to believe that contraband and evidence,
fruits, and instrumentalities of violations of Title 18 U.S.C. §§ 2252A(a)(2)(A)
and 2.252.A(a)(5)(B) are presently located within the SUBJECT ACCOUNT.
Probable cause is based on the discovery of a Dropbox account on BRINN’s
| iPhone which ‘is registered to the same username, Eric Beal, which was used
to register the Kik account utilized to upload an illicit image of child
pornography into Kik’s group chat platform.

INFORMATION REGARDING INFORMATION TO-BE SEIZED

29. I anticipate. executing this warrant under the Electronic
Communications Privacy Act, in particular Title 18 U.S.C. §§ 2708(a),
2703(b)(1)(A) and 2708(c){1)(A), by using the warrant to require Dropbox to
disclose to the government copies of the records and other information
‘(ancluding the content of communications) particularly described in Section I
of Attachment. A. Upon receipt of the information described in Section I of
Attachment A, government-authorized persons will review that information to
locate the items described in Section II of Attachment A.

30. Because the warrant will be served on Dropbox who will then
. compile the requested records at a time convenient to Dropbox, reasonable

cause exists to support execution of the requested warrant at any time day or

night.

13

Case 1:20-mj-00147-LPA Document 1 Filed 05/27/20 Page 18 of 19
4 l

CONCLUSION
31. Based on the forgoing, I request that the Court issue the proposed
search warrant. This Court has jurisdiction to issue the requested warrant
because it is “a court of competent jurisdiction” as defined by Title 18 U.S.C. §
2711, Title Is USC. §§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court.is
“a district court of the United States ... that — has jurisdiction over the offense
being investigated.” Title 18 U.S.C. § 2711(3)(A)G@). Pursuant to Title 18 U.S.C.

§ 2703(e), the presence of a law enforcement officer is not required for the

service or execution of this warrant: sO i w
fs (Wits mb Tage?
William D.Thompson

Special Agent
Homeland Security Investigations

In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the
contents of this Affrdavit, which she submitted to me by reliable electronic
ay of May, 2020, at of ga .

means, on this

 

 

 

BM

L. PATRICK AULD

 

UNITED STATES MAGISTRATE JUDGE

14

Case 1:20-mj-00147-LPA Document1 Filed 05/27/20 Page 19 of 19 .
